Case 9:19-cv-81160-RS Document 452-9 Entered on FLSD Docket 05/11/2020 Page 1 of 1




                            UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF FLORIDA
                                CASE NO: 9:19-cv-81160-RS


   APPLE INC.,
          Plaintiff,
   v.
   CORELLIUM, LLC,

          Defendant.
   ____________________________________/


        PROPOSED ORDER GRANTING DEFENDANT CORELLIUM, LLC’S DAUBERT
           MOTION TO PRECLUDE CERTAIN TESTIMONY BY DR. JASON NIEH
                   AND INCORPORATED MEMORANDUM OF LAW

          THIS CAUSE came before the Court upon Defendant CORELLIUM, LLC’S (“Corellium”
   or “Defendant”) Daubert Motion to Preclude Certain Testimony by Dr. Jason Nieh and
   Incorporated Memorandum of Law (“Motion”). The Court, having considered the Motion, the
   circumstances, and the conferral between the Parties, hereby:
   ORDERED AND ADJUDGED as follows:
          1. The Motion is GRANTED.
          2. Dr. Nieh is precluded from offering any testimony at trial.
   DONE AND ORDERED this ___ day of May, 2020, at Fort Lauderdale, Broward County in the
   Southern District of Florida.




                                                 RODNEY SMITH
                                                 UNITED STATES DISTRICT JUDGE
